Judgment of the Supreme Court, Bronx County (Joseph Cohen, *1027J., at motion to suppress and plea), rendered June 3, 1981, convicting defendant of the crime of criminal possession of a weapon in the third degree, an armed violent felony offense, and sentencing him to a definite term of one year, affirmed. U The facts are fairly stated in the dissenting memorandum of our brother Milonas. The sole issue before us is whether circumstances leading to the discovery of the weapon, the possession of which resulted in defendant’s plea of guilty, came about from an unreasonable intrusion on defendant’s right of privacy, f The moped on which defendant was a passenger had no license plates. Thus, it is plain that the stop was not of a vehicle “arbitrarily chosen from the stream of traffic on a public highway only because of the unusual but irrelevant appearance of the vehicle, solely to examine the [operator’s] license and registration, or to inspect the vehicle for possible equipment violations” (People v Ingle, 36 NY2d 413, 414). The fact that defendant was carrying a white plastic shopping bag was, under the circumstances, “sufficient to arouse the officers’ interest” (People v De Bour, 40 NY2d 210,220). Everything which followed heightened that interest, with the ultimate discovery of the weapon. Officer Feliciano inquired of defendant what he was carrying in the white plastic bag. -While defendant could have elected to remain silent (People v Howard, 50 NY2d 583, cert den 449 US 1023), he chose not to do so. Not only did he inform Feliciano that the bag contained blue pants, but, to prove his point, he withdrew the pants from the bag. At that point Feliciano noticed the bulge in the bottom of the bag as though the bag were weighted down. Feliciano then drew his weapon, a clear objective indication that he conceived the situation a dangerous one. His instruction to defendant to place the bag on the ground and his subsequent search of the bag followed. Clearly, his initial interest, heightened by the questioning which followed and defendant’s response thereto, coupled with the condition of the bag after the pants had been removed, had ripened into a full-blown reasonable suspicion that defendant possessed a weapon, a suspicion which he was duty bound to explore. In so doing he intruded on defendant’s privacy only to the extent warranted by the circumstances. Since the intrusion expanded only as required by the rapidly moving events of a street encounter, we find that the hearing court was justified in denying suppression of the weapon. Concur — Sullivan, J. P., Ross and Bloom, JJ.